ON APPLICATION FOR REHEARING
PER CURIAM.
Defendant Lafayette Ballard was convicted of two counts of aggravated rape. Following the procedure established by this Court, defendant’s appeal was screened and assigned to the summary docket. State v. *1091Duhon, 340 So.2d 151 (La. 1976, on rehearing). The Court rendered a unanimous per curiam affirmance of defendant’s conviction, 400 So.2d 1375 (La.).
Defendant applied for a rehearing, again urging the insufficiency of the evidence to sustain a conviction, and contended that the Court ought not to have affirmed his conviction upon a less than complete record. In connection with this contention, we have secured a full transcript of the trial. Inspection of this transcript convinces us that there is no merit to defendant’s argument that the evidence does not support his conviction.
REHEARING DENIED.